Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Examiner’s Comment
Applicant’s remarks submitted 7/25/2022 are acknowledged and formally considered. Applicant’s remarks, along with the submitted certified foreign priory document overcome the rejection of record under 35 U.S.C. 102(a)(1) in view of the Street Inn Professional artificial turf reference. However, applicant’s remarks do not overcome the rejections of record under 35 U.S.C. 102(a)(1) in view of Artificial Grass Wholesalers Grass Turf and Bellinturf, nor the rejection under 35 U.S.C. 103 in view of Artificial Grass Wholesalers Grass Turf. Therefore, the following rejections are made FINAL. 

Claim Refusal - 35 USC § 102
The claim is Finally Rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Artificial Grass Wholesalers Grass Turf reference, retrieved from the youtube.com website, available May 26, 2018, because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
The appearance and configuration of the Artificial Grass Wholesalers Grass Turf is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02. 
 

    PNG
    media_image1.png
    438
    1395
    media_image1.png
    Greyscale


Left, Figures 1.7 of the claimed design and right, Artificial Grass Wholesalers Grass Turf.

The comparison takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as "minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement," (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. Int'! Seaway 589 F.3d at 1243 (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).

Claim Refusal - 35 USC § 102
The claim is Finally Rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Bellinturf reference, retrieved from the bellinturf.com website, archived June 26, 2016 by the archive.org website, because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
The appearance and configuration of the Bellinturf artificial turf is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02. 
 

    PNG
    media_image2.png
    233
    1112
    media_image2.png
    Greyscale

Left, Figures 1.5 of the claimed design and right, Bellinturf.
 
The comparison takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as "minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement," (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. Int'! Seaway 589 F.3d at 1243 (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).

Claim Refusal - 35 USC § 103 
The claim is refused under U.S.C. 103(a) as being unpatentable over the Artificial Grass Wholesalers Grass Turf reference, retrieved from the youtube.com website, available May 26, 2018.

If the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.

The artificial grass tile of Artificial Grass Wholesalers Grass Turf has design characteristic that are basically the same as the claimed design, showing a square-like grass tile with a woven base layer, and a top layer comprised of protruding green grass-like blades and lower thinner wiry-like beige fibers.


    PNG
    media_image1.png
    438
    1395
    media_image1.png
    Greyscale


Left, Figures 1.7 of the claimed design and right, Artificial Grass Wholesalers Grass Turf.

The difference in color, between the rear green woven base layer seen in the claimed design and the black woven base layer seen in Artificial Grass Wholesalers Grass Turf, is not an inventive difference, as patentability of design may not rest on color alone, In re Iknayan et. Al. 124 USPQ 507 (1960). 


Not only is the appearance of a different colored surface/article obvious in view established case law, the appearance of a green rear surface on artificial grass is well-established and common in the art as shown in the following NPL references published before the effective filing date of the claimed designs: Types of Artificial Grass, Green SBR and Artificial Grass: Best Seller.

It would have been obvious to a designer of ordinary skill not later than the effective filing date of the present claimed invention to make such modifications to the Artificial Grass Wholesalers Grass Turf reference, rendering the claimed design non-original or inventive.

It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F2d 741,125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F2d 610, 128 USPQ 539 (CCPA 1961).

Applicant’s Arguments
Applicant argues that the green color and faint woven appearance of the rear surface of the claimed design are sufficient differences in appearance which distinguish the claimed design from the references relied upon in the rejections of record. Applicant suggests that the rejections of record ignore the “green” color of the rear surface and do not evaluate the design as a whole. 

The rejection under 35 U.S.C. 103 clearly identifies the difference in color between the claimed design and the Artificial Grass Wholesalers Grass Turf reference relied upon in the rejection. As noted in the rejection under 35 U.S.C. 103, as per In re Iknayan et. Al. 124 USPQ 507 (1960) patentability of design may not rest on color alone, as the difference in color would not produce any basic alteration or unexpected appearance to the underlying design. The rejection does not rest upon this argument alone, but makes clear that the difference in color of the rear surface seen between the claimed design and the Artificial Grass Wholesalers Grass Turf reference, is not sufficient by itself to create a patentable distinction. 

As it is established that color alone cannot create a patentable distinction, and that the appearance of a green rear surface on artificial grass is well-established and common in the art, the only noted difference by applicant between the claimed design and the references relied upon in the rejections of record, is the faint woven appearance of the rear surface as shown in the claim. This difference is only noticeable when viewed at a highly enlarged scale and even at such an enlarged scale, the textured appearance of the rear surface as seen in the claimed design is comparable to the textured appearance of rear surfaces seen in the references cited. This difference is considered de minimis in that the net effect of such a difference, if any, does not affect the appearance of the claimed design as a whole and the impression that the design would make to the eye of a designer of ordinary skill. Furthermore, this minor difference is one that necessarily exists between any two designs that are not exact copies of one another and just as "minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement," (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. Int'! Seaway 589 F.3d at 1243 (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).

Applicant’s remaining remarks regarding the possible change in appearance of the references cited compared to the claimed design after weathering and installation, has no bearing on the appearance of the claimed design as shown and described, nor the appearance of the references relied upon in the rejections of record. Furthermore, applicant’s remarks regarding the idea that the calmed design conveys the idea of an environmentally friendly product compared to the appearance of the references cited is subjective and provides no evidence that the difference in color is not obvious. 

Applicant's arguments filed 7/25/2022 have been fully considered, but are not persuasive that the rejection of the claim under 35 U.S.C. 102 and 35 U.S.C. 103 should be withdrawn.

Conclusion
The Claim stands FINALLY REJECTED under 35 U.S.C 102 and under 35 U.S.C. 103. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Richard Kearney/   
Primary Patent Examiner, Art Unit 2911
Date: 8/29/2022